Citation Nr: 0700106	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-34 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for residuals of a left 
leg injury.

4. Entitlement to service connection for a left knee 
disability.

5. Entitlement to service connection for a right knee 
disability.

6. Entitlement to service connection for a tear duct 
disability.

7. Entitlement to an earlier effective date for non-service 
connected disability pension, currently effective as of 
January 1, 1998.


 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran had a hearing before the 
Board in July 2006 and the transcript is of record.

The Board notes that some of the veteran's claims are on 
appeal from a "VCAA readjudication."  That is, a July 2000 
rating decision denied the veteran's claims for entitlement 
to service connection for degenerative joint disease of his 
left knee, tear duct disability and a hiatal hernia, finding 
the claims to be not well-grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2006), was 
enacted.  Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law deleted the concept of a "well-grounded claim" 
and further provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the 
service-connection claims decided in July 2000, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002 & 
Supp. 2006).  The RO readjudicated the claims on those 
grounds in the September 2002 rating decision.  The veteran 
timely perfected his appeal from that rating decision and 
therefore the claims are properly before the Board.

The issues of entitlement to service connection for a back 
disability, bilateral knee disability, a left leg disability 
and a tear duct disability as well as entitlement to an 
earlier effective date for non-service connected disability  
pension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part


FINDING OF FACT

The veteran's hiatal hernia is due to symptoms originating 
during his military service.


CONCLUSION OF LAW

The veteran's hiatal hernia was incurred during his military 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim decided 
herein.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, as is the case here, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran alleges that his hiatal hernia originated from 
his military service due to heavy lifting. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not competent, however, to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm complaints in 
April 1973 of epigastric distress.  At that time, no 
diagnosis was rendered and the symptoms were treated with 
Mylanta.  The rest of the veteran's service medical records 
are silent as to any similar complaints, treatments or 
diagnoses and indeed his May 1974 separation examination 
notes no such abnormalities.

After service, private treatment records show continual 
complaints of epigastric distress and a diagnosis of a hiatal 
hernia as early as September 1975, slightly more than one 
year after discharge.  Similar complaints and diagnoses are 
consistent in his VA outpatient treatment records as early as 
January 1997.  The veteran was afforded a VA examination in 
January 2001 where he was diagnosed with a sliding hiatus 
hernia confirmed by diagnostic tests.  In regard to etiology, 
the examiner opined in an August 2001 statement as follows:

The current complaints of periodic stomach pain could be 
related with [in-service] findings as well as 
polysubstance abuse and smoking started in service.

The examiner does not conclusively link the veteran's current 
condition to his in-service epigastric distress complaints, 
but rather states the nexus as a possibility. In light of the 
veteran's similar complaints and hiatal hernia diagnosis in 
1975, a mere 14 months after discharge, the Board concludes 
the medical evidence is at least in equipoise.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
service connection for a hiatal hernia is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Since the claim is being granted, any deficiencies 
in notice or assistance were not prejudicial to the veteran. 


ORDER

Service connection for a hiatal hernia is granted.


REMAND

The Veteran Claims Assistance Act (VCAA), in part, requires 
VA to adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Here, although a January 2002 letter sent to the veteran 
identified his issue of entitlement to a non-service 
connected disability pension, no letter was sent to the 
veteran advising him of the laws and regulations specific to 
effective date issues.  The veteran is entitled to a letter 
adequately identifying the evidence necessary to substantiate 
his earlier effective date claim followed by a subsequent 
readjudication. 

In January 2002, the veteran submitted a release form 
identifying treatment at the VA hospital in Bronx, New York 
starting from the 1970s for all of his claimed conditions.  
During his July 2006 Board hearing, the veteran again 
testified to receiving treatment as early as 1977 from the VA 
hospital in Bronx, New York for all his various claimed 
conditions.  These records are not currently in the file and 
there is no indication that the RO ever attempted to obtain 
the records.  The RO should make an effort to obtain these 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(indicating that federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession).

In regard to his left leg and bilateral knee claims, the 
veteran alleges they were injured in a May 1974 in-service 
jeep accident. The veteran's service records do not confirm 
an accident, but do show treatment for left leg injuries 
claimed to be incurred in a car accident. 

After service, the veteran was afforded several VA 
examinations where the examiners merely noted the veteran's 
prior injury, but did not specifically opine on the etiology 
of the veteran's current disabilities.  In a July 2001 
addendum, a VA examiner issued the following opinion 
regarding the veteran's bilateral knee condition and left leg 
condition:

1.	BILATERAL KNEE CONDITION - Patient has left knee 
injury service connected and abrasion left leg and 
sprain left ankle service connected. Residual 
degenerative medial meniscus, joint fluid and 
degenerative left knee service connected.
2.	RESIDUALS OF LEFT ANKLE INJURY - There is no residual 
disability due to his left lower leg or foot injury, 
service connected. 

These statements do not clearly opine whether the veteran's 
in-service injuries and treatment are related to the 
veteran's current disabilities.

Similarly, the veteran alleges that his tear duct disability, 
currently diagnosed as chronic dacryocystitis, is a result of 
sleeping in buried snow during his military service.  His 
service medical records indicate treatment for a tearing left 
eye diagnosed as viral conjunctivitis.  The veteran was 
afforded a VA eye examination in January 2001, but the 
examiner did not clearly identify the likely etiology of the 
veteran's current condition.

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to his in-
service treatment.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Accordingly, new VA examinations for these 
conditions are indicated. 

The RO should also take this opportunity to obtain recent VA 
medical treatment records from November 2005 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date for non-service connected 
disability pension.

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Bronx, New York from January 1977 to 
December 1989 and from November 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After the above is complete and 
records are obtained to the extent 
possible, schedule the veteran for an 
orthopedic examination for the claimed 
conditions of bilateral knee conditions 
and a left leg condition to determine the 
severity and likely etiology of any and 
all knee and leg conditions, specifically 
commenting on the veteran's in-service 
injury and treatment. 

Schedule the veteran for an appropriate 
examination for the claimed condition of a 
tear duct disability to determine the 
severity and likely etiology of any and 
all eye conditions, specifically 
commenting on the veteran's in-service 
treatment.

Pertinent documents in the claims folder 
must be reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation.  The examiners 
should resolve any conflicting opinions, 
specifically those rendered by the January 
8, 2001, VA joints examiner, as contained 
in the July 20, 2001, addendum Memorandum.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


